         Case 6:19-cr-10134-EFM Document 1 Filed 10/09/19 Page 1 of 2




          UNITED STATES DISTRICT COURT
                                  District of Kansas
UNITED STATES OF AMERICA,                                     Filed Under Seal

                     Plaintiff,

              v.                                CASE NO. 6:19-cr-10134-EFM

SHAWN RICHARD SEBURN,
aka FREDD NOBLE,
aka FREDD ALLEN,

                     Defendant.

                                    INDICTMENT

       THE GRAND JURY CHARGES:

                                         COUNT 1

                         Transportation of Child Pornography
                               18 U.S.C. § 2252A(a)(1)

       Beginning on or about August 26, 2018, and continuing to September 15, 2018, in

the District of Kansas, the defendant,

    SHAWN RICHARD SEBURN, aka FREDD NOBLE, aka FREDD ALLEN,

knowingly transported child pornography, as defined in Title 18, United States Code,

Section 2256(8)(A), using any means and facility of interstate or foreign commerce, to

wit, a Tumblr account via the internet, and did so in and affecting interstate and foreign

commerce by any means including by computer, in violation of Title 18, United States

Code, Section 2252A(a)(1).
          Case 6:19-cr-10134-EFM Document 1 Filed 10/09/19 Page 2 of 2




                           FORFEITURE ALLEGATIONS

       Upon conviction of the offense in violation of 18 United States Code, Section

2252A(a)(1), as set out in Count 1 of this Indictment, the defendant, SHAWN

RICHARD SEBURN, aka FREDD NOBLE, aka FREDD ALLEN, shall forfeit to the

United States of America, pursuant to 18 United States Code, Section 2253(a)(3), any and

all property used or intended to be used in any manner or part to commit or promote the

commission of such offense of any property traceable to such property, including but not

limited to:

       LG smartphone, Model LG-Q710AL, IMEI 089458280007947605;
       Asus laptop, SN HCN0GR05C477526;
       LG smartphone, Model LM-X410MK, IMEI 355380-09-836887-8;
       LG smartphone, Model LM-X410MK, IMEI 355380-09-836790-4;
       Lenovo computer, SN E507500409;
       Sandisk MicroSD adapter and 32GB microSD card;
       USB drive, Model 048-0567, IC 8814A-048032T;
       Dell Inspiron computer, SN 00196-016-898-966

All pursuant to Title 18, United States Code, Section 2253 (a).

                                         A TRUE BILL.

October 9, 2019                          /s/ Foreperson
DATE                                     FOREPERSON OF THE GRAND JURY

/s/Stephen R. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845
Stephen.McAllister@usdoj.gov
                      It is requested that trial be held in WICHITA, Kansas

                                            2
